5 Case 1:20-cv-00324-JTN-PJG ECF No. 2 filed 04/15/20 PagelD.33 Page 1 of 6

a

Page | of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form) FILED
April 15, 2020 11:42 AM

UNITED STATES DISTRICT COURT We BieTRIET GeURT

for the WESTERN DISTRICT OF MICHIGAN
BY: _b_ SCANNEDBY: _(@/4](S]20

 

 

a» panily Weunns

Plaintif{/Pétitioner

Spee

Defendant/Respondent

1:20-cv-324

Janet T. Neff - U.S. District Judge

—_— Phillip J. Green - U.S. Magistrate Jud
Civil Action No. ae See —.-

 

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS

 

(Long Form)
Affidavit in Support of the Application Instructions
I am a plaintiff or petitioner in this case and declare Complete all questions in this application and then sign it.

that I am unable to pay the costs of these proceedings Do not leave any blanks: if the answer to a question is “0,”
and that I am entitled to the relief requested. Ideclare “none,” or “not applicable (N/A),” write that response. If
under penalty of perjury that the information below is | you need more space to answer a question or to explain your
true and understand that a false statement may result in answer, attach a separate sheet of paper identified with your

 

 

 

a dismissal of my claims. name, your case's docket number, and the question number.
Signed: EE _____ Date: Y[IJror0
l. For both you and your spouse estimate the average amount of money received from each of the following

sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
for taxes or otherwise.

 

 

 

 

 

 

 

 

 

 

 

Income source Average monthly income Income amount expected
amount during the past 12 next month
months \
You Spbuse ou Spduse
Employment
‘zou _- : s
Self-employment $ — $ $ $ |
Income from real property (such as rental income) $ § $ $
Interest and dividends $ — $ $ $
ina = $ § s |
Alimony (a $ | $ $ \

 

 

 

 

 

 

 

 

Child support — $ | $ \ $ \

 
 

 

 

; Case 1:20-cv-00324-JTN-PJG ECF No. 2 filed 04/15/20 PagelD.34 Page 2 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Retirement (such as social security, pensions, annuities,
insurance)
Disability (such as social security, insurance payments) $ a $ $ | $
Unemployment payments $ =~ $ $ \ $
Public-assistance (such as welfare) $ i $ $ $
Other (specify): $ oe $ $ $ |
a ee $ {Z 00.00|$ 0.00/$ 0.00 |$ 0.00
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.)
Employer Address ; Dates of employment Gross
monthly pa
he aoe Clorleble Wy Vie 2820- now $ (L000
bbe fra Visot_, WAL ZO1\S - UM $ [200%
3. List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before
taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay
$
a 1A
WTR ;
$
4. How much cash do you and your spouse have? $ {C0 e
Below, state any money you or your spouse have in bank accounts or in any other financial institution.
Financial institution Type of account Amount you have Amount your
spouse has
A . \ ‘ § 2 —_
Widriqn Clube Cros + aucow Checkin $ [00 $
7 7
$ $
$ $

 

 

 

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
; Case 1:20-cv-00324-JTN-PJG ECF No. 2 filed 04/15/20 PagelD.35 Page 3 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
SSS
5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
household furnishings.
Assets owned by you or your spouse

Home (Value) $ U O, s0O
Other real estate (Value) $
Motor vehicle #/ (Value) $

Make and :

eandyear: <1 yon SOY

Model: Aw hes

Registration #: fT 4 B & 23 BAY U3 197
Motor vehicle #2 (Value) A $

Make and year: ¥

y [2

Model: 0

Registration #:
Other assets (Value) fo A $
Other assets (Value) we) $
6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money

$ $
— L fh
(/)__} 2 Cy
ca 7
aaa $ $

7. State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only) Relationship Age

 

er FW. SO“ Lz
gM. SOW L|
S.m. Son {

 

 

 

 

 

 

 
> Case 1:20-cv-00324-JTN-PJG ECF No. 2 filed 04/15/20 PagelD.36 Page 4 of 6

 

Page 4 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
——————————————————— Se
8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your

spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You Your spouse

Rent or home-mortgage payment (including lot rented for mobile home)

Are real estate taxes included? ®f Yes O No $ 2 $

Is property insurance included? aYes O No ¢ 00
Utilities (electricity, heating fuel, water, sewer, and telephone) $ 00” $
Home maintenance (repairs and upkeep) $ —_— $
Food $ 5 co = $
Clothing $ —_ $
Laundry and dry-cleaning S$ om $
Medical and dental expenses 5s -— $
Transportation (not including motor vehicle payments) $ LOD WL $
Recreation, entertainment, newspapers, magazines, etc. $ ~ $
Insurance (not deducted from wages or included in mortgage payments)

Homeowner's or renter’s: $ vw $

Life: ¢ ——— $

Health: a $

Motor vehicle: '— $

Other: —— $
Taxes (not deducted from wages or included in mortgage payments) (specify): $ See a $
Installment payments -~ DD

Motor vehicle: $ er

Credit card (name): $ f LS S|

Department store (name): $ (a Hs

Other: $ ae, $
Alimony, maintenance, and support paid to others $ Sy $

 

 

 
 

> Case 1:20-cv-00324-JTN-PJG ECF No. 2 filed 04/15/20 PagelD.37 Page 5 of 6

 

 

 

 

 

 

 

 

 

Page 5 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Regular expenses for operation of business, profession, or farm (attach detailed $ $
statement)
Other (specify): $ ——- $
\
200.00 0.00
Total monthly expenses: : L .

9. Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the

next 12 months?

OYes &No If yes, describe on an attached sheet.
10. Have you spent — or will you be spending — any money for expenses or attorney fees in conjunction with this

lawsuit? Yes ONo

&
If yes, how much? $ [OO7 |

11. Provide any other information that will help explain why you cannot pay the costs of these proceedings.

TJ male awe ‘ \ work of « pi lec Shep

12. Identify the city and state of your legal residence.

Peony ' Wi
Your daytime phone number: SI0- S)2- Sk
Your age: 3) Your years of schooling: ; uy ol lege
 

r , a eee

Case 1:20-cv-00324-JTN-PJG ECF No. 2 filed 04/15/20 PagelD.38 Page 6 of 6

 

GRAND RAPIDS MI 49503-2300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRESS FIRMLY TO SEAL USPS TRACKING®NUMBER
TES 9505 5108 6417 0105 0324 84
VICE. pte esis
FROM: ‘ oe |
[S3 w. vos

few essay

TO:

To schedule free US Ndvict Cow }
adage ay, 9 Ldeal bide
. (10 Michise. sb Ao

G&G tod Papitb> WI

4Y4S0%
/2x91/2 USPS.COM/PICKUP i,

 

This packaging Is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® shipments.
Misuse may be a violation of federal law. This packaging is not for resale. EPI4F © U.S. Postal Service; October 2018; All rights reserved.

 

i

n weight is 70 Ibs. For international shipments, the maximum weight is 4 Ibs.

= EEE
